Wilson, S.J.
In accordance with stipulation of counsel that the merchandise and the issues are -the same in all material respects as those in The Thrifty Equipment Co. and T. D. Downing Co. v. United States (52 Cust. Ct. 431, Reap. Dec. 10674), the court found and held that foreign value, as that value is defined in section 402(c), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise here involved and that such value for the D-7 Track Link Assembly or Track Chain is £125.0.0, and for the D-8 Track Link Assembly or Track Chain is £160.0.0, both prices including all costs incident to placing the merchandise packed ready for shipment to the United States.